Citation Nr: 1542267	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for liver problems, to include as due to exposure to asbestos.

2.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As discussed in more detail below, the Veteran's records do not include a specific diagnosis of hepatitis but instead show elevated liver function tests.  The Board has therefore recharacterized the issue on the title page as entitlement to service connection for liver problems, to include as due to exposure to asbestos (rather than simply as entitlement to service connection for hepatitis) in order to broadly construe the benefits sought by the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The issue of entitlement to service connection for benign prostatic hypertrophy, to include as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's liver problems are not related to active duty service, to include exposure to asbestos.




CONCLUSION OF LAW

The criteria for service connection for liver problems have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for service connection for liver problems, asserting that such symptoms began in February 2009 as a result of exposure to asbestos while serving on the U.S.S. Ticonderoga.  Alternatively, in his September 2012 statement, the Veteran asserted that he contracted hepatitis when receiving air gun injections during service.  The Veteran stated that needles were not sterilized properly, and he had no other risk factors for hepatitis, as he denied getting any tattoos or using IV or injectable drugs.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-MR, IV.ii.2.C.9 (Dec. 13, 2005); see also M21-MR, IV.ii.1.H.29 (July 20, 2009).  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000). Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

In this regard, the Board notes that M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a) defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are absent any complaint or treatment related to any liver conditions.  To the contrary, at his August 1970 separation examination, the Veteran's evaluation of the abdomen and viscera was clinically normal.  Serology testing was also negative.

Indeed, in filing his claim, the Veteran denied any treatment for a liver condition until February 2009.  

VA treatment records from February 2009 show the Veteran had liver inflammation.  The Veteran denied any risk factors for hepatitis, and he was advised to have lab tests repeated in a month.  There was no actual diagnosis of hepatitis rendered.

The Veteran returned to VA a year later, in February 2010, again denying any risk factors for viral hepatitis.  The Veteran reported a history of jaundice when fasting but denied any other history of liver problems.  Laboratory tests showed the Veteran's Bilirubin was "still elevated," but all remaining liver tests were normal.  The Veteran was advised that no further treatment was necessary, but that his laboratory results would be rechecked at his next visit.  In April 2011 and February 2012, the Veteran's laboratory results continued to show elevated Bilirubin, with other liver tests remaining normal.  Again, there is no diagnosis of hepatitis in either treatment record from 2011 or 2012.

In September 2012 VA records, Dr. "M.S." indicated that the Veteran requested a letter stating that his hepatitis was from "air shots" received in the military.  Dr. M.S. stated that, to his knowledge, there was no known association with hepatitis and air shots.  He also addressed the Veteran's test results from 2009 and specifically documented that current tests were negative for hepatitis B and C.  

Based on the foregoing, service connection for liver problems, to include as due to asbestos exposure, is not warranted.  Service treatment records are absent any complaints or symptoms related to liver disease, to include at the time of separation.  As indicated by the Veteran himself, he did not begin experience liver problems until 2009, almost four decades after separation from service.  

Moreover, the evidence does not show that the Veteran was exposed to asbestos, and service connection based on asbestos exposure is therefore not established.  Indeed, aside from his initial reference to asbestos exposure in filing his claim, the Veteran has provided no additional details about any such exposure.  In his September 2012 statement, the Veteran described his military occupational specialty as a Flight Deck Director, making no reference to working with materials or completing any duties that would expose him to asbestos.  Further, while the list of asbestos-related disease and abnormalities is non-exclusive, the Board emphasizes that a liver disorder and/or hepatitis are not among the conditions identified as related to the inhalation of asbestos.  

Finally, regarding the Veteran's allegations of contracting hepatitis as a result of air gun injections, testing confirmed that the Veteran does not have hepatitis B or C, but instead shows that he has elevated levels of Bilirubin.  There is no indication in the record, nor has the Veteran asserted, that his elevated liver function tests are due to air gun inoculations.

In sum, the evidence does not show that the Veteran's current liver problems are related to active duty service.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for liver problems, to include as due to exposure to asbestos, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  A May 2010 letter to the Veteran satisfied the duty to notify. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran, correspondence from the Veteran's representative, and VA treatment records.  
Moreover, the Board notes that the Veteran's local representative was given an opportunity to provide a VA 646, but failed to provide this document by the requested time period.  The case was then forwarded to the Board.

The Board also notes that the Veteran has not been afforded a VA examination with respect to his claim for service connection for liver conditions.  However, as discussed above, there is no competent and credible evidence of an in-service occurrence.  The evidence fails to show exposure to asbestos, and the Veteran's remaining contention -that he has hepatitis due to receipt of an air gun injection shot -is also not shown by the evidence, as there is no diagnosis of hepatitis B or C.  Therefore, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for liver problems, to include as due to exposure to asbestos, is denied.


REMAND

April 2010 VA treatment records note that the Veteran brought correspondence with him from his "private gu" physician indicating that the Veteran had prostatitis and benign prostatic hypertrophy.  The Veteran inquired as to whether the recommended medication, Proscar, could be obtained through VA.  

A few months later, per September 2010 VA treatment records, the Veteran sought treatment at VA after receiving emergency treatment at the Northeast Georgia Hospital for urinary problems.  The Veteran indicated he had emergency catheterizations twice that month, and he indicated that he would be seeking follow up treatment with his private genitourinary physician.  The Veteran was advised to discuss with his private physician having a biopsy performed to evaluate for prostate cancer.  In a September 2012 statement he indicated he had been diagnosed with prostate cancer.

A review of the evidence shows that there are no private treatment records, to include genitourinary treatment, associated with the claims file.  On remand, the RO must attempt to obtain all outstanding private treatment related to any prostate conditions.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to any prostate conditions, as identified by the Veteran, to include all records from Northeast Georgia Hospital and the Veteran's private physician treating his genitourinary symptoms.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159(c)(2014).

2.  Then, readjudicate the issue of entitlement to service connection for benign prostatic hypertrophy, to include as due to exposure to herbicides, on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


